


Exhibit 10.13


AMENDMENT FOUR
TO
PERRIGO COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN


WHEREAS, Perrigo Company (the “Company”) maintains the Perrigo Nonqualified
Deferred Compensation Plan, as amended and restated effective January 1, 2007
(the “Plan”), and as subsequently amended; and


WHEREAS, it is now deemed desirable to amend the Plan to clarify that eligible
Employees must be paid through a United States payroll, but there is no similar
requirement for Directors because Directors are not paid through an employer’s
payroll system;


NOW, THEREFORE, by virtue and in exercise of the amending authority reserved by
the Company pursuant to Section 10.2 of the Plan and delegated to the Retirement
Plan Committee, the Plan is hereby amended effective January 31, 2014, as
follows:
1.    Section 1.31 of the Plan (“Participant”) is hereby amended to read as
follows:
1.31
“Participant” shall mean any Director of an Employer or any Employee who is paid
through a United States payroll (i) who is selected to participate in the Plan,
(ii) who elects to participate in the Plan, (iii) who signs a Plan Agreement, an
Election Form and a Beneficiary Designation Form, (iv) whose signed Plan
Agreement, Election Form and Beneficiary Designation Form are accepted by the
Committee, (v) who commences participation in the Plan, and (vi) whose Plan
Agreement has not terminated. A spouse or former spouse of a Participant shall
not be treated as a Participant in the Plan or have an account balance under the
Plan, even if he or she has an interest in the Participant's benefits under the
Plan as a result of applicable law or property settlements resulting from legal
separation or divorce.

*    *    *
IN WITNESS WHEREOF, the Company has caused this Amendment Four to be executed by
its duly authorized officer this 31st day of January, 2014.


PERRIGO COMPANY


                            
By:
/s/ Michael Kelly

Its: Chairman, Retirement Committee




